Title: To Alexander Hamilton from Thomas Lloyd Moore, 20 September 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Camp Bristol Septr. 20th. 1799
          
          I have just received yours of the 18th. Instant. With respect to the Duel between Cap. Johnston & Lt. Sharp, it arose as I am informed, from a dispute which took place between those Gentlemen on the night of the 11th. Instant in Lt. Sharps tent, some high words passed, and at length a challenge ensued, and altho’ great efforts were made to effect a reconciliation it proved to no purpose; and the affair  was decided about Noon on the following day, upon the second  exchange of Shots, the first being without effect. I have enquired of the Gentlemen Who acted as Seconds, they took great pains to compromise the Matter after the first Shot but in vain, they also inform me that the Duel was conducted fairly, and according to the  rules of honor.
          I am Sir with the greatest respect yours &
          
            Thomas. L. Moore Lt. Col.
             commdg. 10th. Regt.
          
          Genl Hamilton
        